Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon P. Deppe Reg. No. 65196 on 24 January 2022.

The application has been amended as follows: 

Claim 13 is amended, "The memory device of claim 10, wherein the region read fail metric comprises a number of failing second memory portions per memory [[portion]]region and a number of failing first memory portions per second memory portion."

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Referring to claims 1-9, the prior art does not teach or fairly suggest  modifying an error correction capability of the solid-state memory device from an operational error correction capability to a test error correction capability; detecting an uncorrectable read error on a first memory portion of the memory region, the uncorrectable read error being based on the test error correction capability, in the scope and context of claim 1.	Referring to claims 10-20, see claims 1-9 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
DE19829234, see abstract.
US20080307270, see abstract.
US20170294237, see abstract.
US20180189154, see abstract.
US20180366209, see abstract.
US20190065331, see abstract.
US6216248, see line 14-24 of column 3.
US8312349, see abstract.
US9389937, see abstract.
US9778985, see line 39-44 of column 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIEL CHU/Primary Examiner, Art Unit 2114